Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The Applicant’s reply filed on 11/19/20 is acknowledged.  Claims 2, 5, 6, 8, 9 and 12 are pending. Claim 2 has been amended.  Claims 2, 5, 6, 8, 9 and 12 are under consideration. 

Rejections Maintained and New Grounds of Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 5, 6, 8, 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. (US 2009/0285768) as evidenced by NCBI (National Center for Biotechnology Information. PubChem Compound Database; CID=7303, <https://pubchem.ncbi.nlm. nih.gov/compound/7303> accessed Jan. 11, 2016) in view of Tamareselvy et al. (US 2003/0202953) and Ueyama et al. (US 2005/0196369).
This rejection is maintained, but has been modified to address the amended claim. 
Baker et al. teach crosslinking compositions and methods for treating hair (e.g. abstract; paragraph 0074).  The compositions comprise an active material having functional groups capable of covalent attachment to a substrate in the presence of an acid or a base, a photocatalyst capable of generating an acid or a base upon exposure to light, and a vehicle (e.g. abstract).  Baker et al. teach that the active agent may be ethylene carbonate (i.e. 1,3-dioxolan-2-one, MW=88.06 g/mol, as evidenced by NCBI) (e.g. paragraphs 0084; Example 56; Claim 17) and the photocatalyst may be 8-hydroxyquiloline (e.g. paragraph 0089, 0098; Examples; Claims 8, 11 and 20.  Baker et al. teach that the composition comprises 1-98% water, which significantly overlaps with the claimed range of 10-97% (e.g. paragraph 0102). In the case where the claimed 
Baker et al. teach that the method of treating the hair comprises applying the crosslinking composition to keratin fibers and exposing the composition to electromagnetic radiation having a wavelength of from about 300 nm to about 350 nm, which meets the limitations of claims 2 and 6 (Examples 25, 56-58, 60, 61; Claim 21).
Regarding the method steps, the claim is drawn to a method of straightening the hair and step (a) recites a method of mixing a crosslinking composition.  Baker et al. describe a step of adding dry photocatalyst and active agent, which are reasonably provided in some kind of package, to a carrier and mixing in a dark room resulting in the claimed amounts (e.g. Examples 60 and 81).  The claim does not require a time frame between mixing and application to hair.   The composition which results from step (a) appears to be obvious in view of the teachings of Baker et al. therefore the claim limitations are met, as described supra.  

Tamareselvy et al. teach hair setting compositions comprising rheology modifying, hair setting, and associative polymers selected from HASE polymers (e.g. abstract). Tamareselvy et al. teach that they have surprisingly found that certain hydrophobically modified, associative polymers provide both hair setting efficacy and rheology modification to aqueous hair setting formulations (e.g. paragraph 0015). 
Ueyama et al. teach a method of shaping hair comprising applying to the hair a leave-on composition comprising an organic C-2-8 dicarboxylic acid, an organic solvent, and a sunscreen (e.g. abstract; paragraphs 0002-0009; Claim 1).  Ueyama et al. teach the organic solvent may be an alkylene carbonate including ethylene carbonate and propylene carbonate (e.g. paragraph 0015, 0019, 0023; Examples; Claim 1).  Ueyama et al. teach a step of mechanically shaping the keratin fibers with a hair iron at a temperature of 70°C or greater, which overlaps with the claimed range of from about 80°C to about 180°C (e.g. paragraph 0056).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a  prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA  1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05.I).  Hair irons are typically used to straighten curly hair, and it would be obvious to one of ordinary skill in the art that the method could be applied to curly hair.  Ueyama et al. explain that by heating after application of the hair cosmetic composition of the invention to the hair, penetration of Components (A) and (B) into the hair can be accelerated (e.g. paragraph 0056).  Ueyama et al. teach that that unlike 
Regarding Claims 2 and 6, it would have been obvious at the time of filing to one of ordinary skill in the art to combine the hair shaping methods of Baker et al., Tamareselvy et al.  and Ueyama et al.  All three are drawn to a method of treating hair comprising applying a composition to hair comprising an active materials.  One of ordinary skill in the art would have predicted success in the teachings of Ueyama as the reaction utilized by both Baker and Ueyama is substantially similar and result in the active material attached to the hair, and one would have been motivated to include the step of mechanically shaping the keratin fibers with a straightening iron at a temperature of from about 80°C to about 180°C in order to obtain the benefits of accelerated penetration of the components, as taught by Ueyama et al. In addition, one of ordinary skill in the art would have predicted success in selecting the HASE polymers of Tamareselvy et al. as Baker et al. suggest the inclusion of rheology modifiers and the HASE polymers of Tamareselvy function as both rheology modifiers and as a hair setting agent.  One of ordinary skill in the art would have been motivated to include the HASE of Tamareselvy et al. in order to obtain the benefits of both hair setting efficacy and rheology modification. 
Regarding Claim 5, Baker et al. teach that the hair is brushed using a device having light emitting diodes in order to expose the hair to the required wavelength in order to activate the photocatalyst and catalyze reaction between the one or more active components within the hair 
Regarding Claim 8, the compositions of Baker et al. and Ueyama et al. do not comprise formaldehyde, derivatives of formaldehyde, formalin, and any compound that produces formaldehyde upon heating (e.g. entire disclosures).  
Regarding Claim 9, Baker et al. teach that the composition may be a leave-in conditioner, hair spray, hair serum, mousse, among others, which are intended to remain on the hair without a rinsing step (e.g. paragraph 0045, 0046; Claim 18, Claim 21).  Ueyama et al. teach that the composition is a leave-in product that is not rinsed (e.g. abstract; Claim 1).  
Regarding Claim 12, Baker et al. teach that the composition may comprise a second active agent (e.g. paragraphs 00836, 0084).   

Response to Arguments
	Applicant's arguments filed 11/19/20 have been fully considered but are not persuasive. 
Applicant argues on page 5 that the claims now recite a tolerable limit of exposure to radiation of the solid composition in step (a).  This is not found persuasive. The claim recites that “it is not a requirement that the solid composition” has not been exposed to radiation.  Baker et al. do not teach such a requirement.  In addition, one of ordinary skill in the art would have 
Applicant argues on page 6 that the claimed compositions overcome the stability problems with the liquid compositions.  This is not found persuasive.  As described supra, Baker et al. describe a step of adding dry photocatalyst and active agent to a carrier and mixing in a dark room and protecting the solution from light (e.g. Examples 60 and 81).  There is no time indicated in the instant claims.  The packaging may be solid and mixed long before application to hair, or immediately before application to hair, as the claims do not indicate a length of time between steps (a) and (b), only that the hair is not rinsed.  Applicant’s arguments may be persuasive if the claims were limited to mixing immediately before application to the keratin fibers, or within a defined window, if supported by the Specification.  Regarding the problem of stability, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  In addition, Baker et al. describe mixing the components in a dark room and storing the mixture in an opaque bottle that does not allow any light exposure (e.g. Examples 60, 61 and 81). 
Applicant further argues on page 6 that Tamareselvy discloses that the polymers are to be used as the sole hair fixative component, and would therefore not be combinable with Baker.  This is not found persuasive.  Baker et al. teach that the composition may include rheology modifiers (e.g. paragraph 0014, 0050, 0105; Claim 2).  Tamareselvy et al. teach hair setting compositions comprising rheology modifying, hair setting, and associative polymers selected from HASE polymers (e.g. abstract). Tamareselvy et al. teach that they have 
Accordingly, the rejections are maintained.     

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE P BABSON/            Primary Examiner, Art Unit 1619